Title: To Thomas Jefferson from Albert Gallatin, 4 February 1809
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Feby. 4th 1809
                  
                  Since I saw you, I have received the two enclosures—one from Hodge Surveyor of Newbury port, a federalist who had always done his duty and whom we meant to preserve—the other from Little a moderate federalist who confirms the bad character of Cogswell & speaks in favour of Marquand whom Gen. Dearborn had originally recommended as Collector—You had concluded to keep Cross the collector some time longer with a view to offer the place to Varnum; to appoint Marquand naval officer instead of Titcomb a bitter federalist, & to keep Hodge as surveyor. Hodge having now resigned, a different arrangement may be necessary, in the enclosed letter & list which I had prepared according to your directions.
                  As to Providence, I have spoken to two of the R. Island delegation whose opinion, together with mr Ellery’s letter to me herein enclosed, and my own knowledge of Coles whilst executing the Survey of the N. Carolina coast, remove any possible doubt in that case. Coles is certainly the proper person to be appointed. Everything is quiet there as Mr Olney informs me; and, as far as my information goes, every thing grows more quiet in Massacts. & Maine. All would be well if our friends remained firm here. 
                  Respectfully, Your obedt. Sert.
                  
                     Albert Gallatin 
                     
                  
               